                                                                                           FILED
                                                                                  2020 Mar-13 PM 03:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION
K.S., a Minor, by and through his legal )
guardian PHYLLS GRAHAM,                 )
                                        )
       Plaintiff,                       )
                                        )
v.                                      ) Case No. 2:19-cv-1046-GMB
                                        )
OFFICER MARKECHA COLEMAN, )
individually and in her official        )
capacity, and OFFICER GREGORY           )
EDGE, individually and in his official )
capacity,                               )
                                        )
       Defendants.                      )

                  MEMORANDUM OPINION AND ORDER
      Pursuant to 28 U.S.C. § 636(c), the parties have consented to the jurisdiction

of a United States Magistrate Judge. Pending before the court is the Partial Motion

to Dismiss First Amended Complaint filed by Defendants. Doc. 37. Plaintiff K.S.,

a minor by and through his legal guardian Phylls Graham, does not oppose the

motion. Doc. 40. Accordingly, and for the reasons stated below, the motion to

dismiss (Doc. 37) is due to be granted.

                        I. JURISDICTION AND VENUE

      The court has subject matter jurisdiction over the claims in this lawsuit

pursuant to 28 U.S.C. § 1331. The parties do not contest personal jurisdiction or that

venue is proper in the Northern District of Alabama. The court finds adequate

allegations to support both.
                         II. FACTUAL BACKGROUND

       Plaintiff asserts claims of excessive force, failure to intervene, assault and

battery, and outrage against Defendants. Doc. 34. According to the Amended

Complaint, on June 21, 2017 around 5:00 p.m., Defendants—identified as Midfield

Police Department Officers Markecha Coleman and Gregory Edge—responded to a

call about two teenagers occupying a vacant dwelling in Midfield, Alabama. Doc.

34 at 3. The dwelling belonged to the mother of one of the teenagers. Doc. 34 at 3.

When the officers entered the dwelling, K.S. and the other teenager were leaving out

of the back door. Doc. 34 at 3. K.S. realized that he had left his backpack in the

house and returned inside. Doc. 34 at 3. At this point, without any warning, the

officers shot K.S. in his stomach. Doc. 34 at 3. Plaintiff’s claims arise from this

shooting. The claims are asserted against Defendants in both their individual and

official capacities.

                        III.   STANDARD OF REVIEW

       In considering a motion to dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, the court must “take the factual allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.”

Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). To survive a motion

to dismiss, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                          2
                                 IV. DISCUSSION

      Section 1983 allows a plaintiff to assert claims of wrongdoing against a state

actor in either her official capacity or individual capacity. See Hafer v. Melo, 502

U.S. 21, 25 (1991). “Personal-capacity suits . . . seek to impose individual liability

upon a government officer for actions taken under color of state law.” Id. at 25.

Official capacity suits “generally represent only another way of pleading an action

against an entity of which an officer is an agent.” Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658, 690 n.55 (1978). When a police officer is sued in

his or her official capacity, that lawsuit is treated as a suit against the entity. See

Kentucky v. Graham, 473 U.S 159, 166 (1985). This is because “suits against a

municipal officer sued in his official capacity and direct suits against municipalities

are functionally equivalent.” Busby v. City of Orlando, 93 F.2d 764, 776 (11th Cir.

1991).

      Here, Plaintiff filed an amended complaint for the purpose of dismissing the

City of Midfield as a defendant. Docs. 24 & 34. But Plaintiff nevertheless stated

official capacity claims against two City of Midfield officers. Because a suit against

Officer Coleman and Officer Edge in their official capacities is the functional

equivalent of a suit against the City of Midfield, Defendant requests that the official

capacity claims be dismissed. Doc. 37. Plaintiff does not oppose this request. Doc.

40. Accordingly, the Partial Motion to Dismiss First Amended Complaint (Doc. 37)

                                          3
is due to be granted.

                              V. CONCLUSION

      For the foregoing reasons, it is ORDERED that the unopposed Partial Motion

to Dismiss First Amended Complaint (Doc. 37) is GRANTED. The claims against

Defendants in their official capacity are DISMISSED without prejudice.

      DONE and ORDERED on March 13, 2020.


                                  _________________________________
                                  GRAY M. BORDEN
                                  UNITED STATES MAGISTRATE JUDGE




                                       4
